NUMBER 13-14-00723-CR

                         COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG

GUADALUPE RICHARDSON,                                               Appellant,

                                       v.

THE STATE OF TEXAS,                                                   Appellee.


                 On appeal from the 319th District Court
                       of Nueces County, Texas.


                     MEMORANDUM OPINION
            Before Justices Garza, Benavides, and Longoria
             Memorandum Opinion by Justice Benavides

      A Nueces County grand jury indicted appellant Guadalupe Richardson for

aggravated assault with a deadly weapon, a second-degree felony.   See TEX. PENAL

CODE ANN. § 22.02 (West, Westlaw through 2015 R.S.). On June 4, 2010, Richardson
pleaded guilty to this charge, and pursuant to a plea agreement with the State, the trial

court deferred adjudication and placed Richardson on five years’ community supervision.

In conjunction with being placed on community supervision, the trial court imposed

several terms and conditions, including that he not commit an offense against the laws of

the State of Texas, any other state, or of the United States; and that he complete a

treatment alternative to incarceration program (TAIP), anger management courses, and

batterers’ intervention counseling or classes.

       On October 22, 2014, the State filed a motion to revoke Richardson’s probation

and alleged various grounds to support revocation, including: that on August 28, 2014,

Richardson committed (1) a driving while under the influence offense and an assault and

battery of a family member offense, both taking place in Virginia; and (2) failed to complete

(a) the Anger-Rage, Insight & Resolution Program, (b) a Batterers’ Intervention, Batterers

Anonymous, and/or Counseling program, and (c) a Felony Victim Impact Panel.

       Richardson pleaded true to all of the allegations, the trial court revoked

Richardson’s community supervision, and sentenced him to two years’ imprisonment in

the Texas Department of Criminal Justice’s Institutional Division.    This appeal followed.

Richardson’s court-appointed counsel has filed an Anders brief.             See Anders v.

California, 386 U.S. 738, 744 (1967). We affirm.

                                   I.     ANDERS BRIEF

       Pursuant to Anders v. California, Richardson’s court-appointed appellate counsel

has filed a brief and a motion to withdraw with this Court, stating that his review of the

record yielded no grounds of reversible error upon which an appeal can be predicated.



                                             2
See id.    Counsel’s brief meets the requirements of Anders as it presents a professional

evaluation demonstrating why there are no arguable grounds to advance on appeal.

See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an

Anders brief need not specifically advance 'arguable' points of error if counsel finds none,

but it must provide record references to the facts and procedural history and set out

pertinent legal authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex.

App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex.

Crim. App. 1991). Despite concluding that he found no non-frivolous grounds for appeal,

Richardson’s counsel highlights two issues for this Court’s consideration, which we will

address later in this opinion: (1) that the June 4, 2010 signed admonishments “do not

identify the original charge by offense, date of offense, or date of community supervision”;

and (2) the trial court failed to admonish Richardson that he could proceed pro se.

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014),

Richardson’s counsel carefully discussed why, under controlling authority, there is no

reversible error in the trial court's judgment. Richardson’s counsel has also provided

this Court with sufficient proof that Richardson has been (1) notified that counsel has filed

an Anders brief and a motion to withdraw; (2) provided him with copies of both pleadings;

(3) informed him of his rights to file a pro se response,1 review the record preparatory to


        1   The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).




                                                    3
filing that response, and seek discretionary review if we concluded that the appeal is

frivolous; and (4) provided with a form motion for pro se access to the appellate record,

lacking only Richardson’s signature and the date and including the mailing address of this

Court, with instructions to file the motion within ten days.   See Anders, 386 U.S. at 744;

Kelly, 436 S.W.3d at 319–20, Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman,
252 S.W.3d at 409 n.23.

       An adequate amount of time has passed, and Richardson has filed neither a timely

motion seeking pro se access to the appellate record nor a motion for extension of time

to do so.   Further, no pro se brief has been filed.

                                 II.     INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous.        Penson v. Ohio, 488
U.S. 75, 80 (1988). A court of appeals has two options when an Anders brief and a

subsequent pro se response are filed. After reviewing the entire record, it may:         (1)

determine that the appeal is wholly frivolous and issue an opinion explaining that it finds

no reversible error; or (2) determine that there are arguable grounds for appeal and

remand the case to the trial court for appointment of new appellate counsel.     Bledsoe v.

State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).            If the court finds arguable

grounds for appeal, it may not review those grounds until after new counsel has briefed

those issues on appeal.    Id.

       We have reviewed the entire record and counsel’s brief independently, and we

have found nothing that would arguably support an appeal.        See id. at 827–28 (“Due to



                                              4
the nature of Anders briefs, by indicating in the opinion that it considered the issues raised

in the briefs and reviewed the record for reversible error but found none, the court of

appeals met the requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813
S.W.2d at 509. There is no reversible error in the record.

                                     III.     MOTION TO WITHDRAW

        In accordance with Anders, Richardson’s attorney has asked this Court for

permission to withdraw as counsel for appellant.               See Anders, 386 U.S. at 744; see also

In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80

(Tex. App.—Dallas 1995, no pet.) (“[I]f an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw.         Within five days of the date of this Court’s opinion, counsel is

ordered to send a copy of this opinion and this Court’s judgment to Richardson and to

advise him of his right to file a petition for discretionary review. 2 See TEX. R. APP. P.

48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d
670, 673 (Tex. Crim. App. 2006).




        2 No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2.
Any petition for discretionary review must be filed with the clerk of the Court of Criminal Appeals, see TEX.
R. APP. P. 68.3, and should comply with the requirements of Texas Rule of Appellate Procedure 68.4. See
TEX. R. APP. P. 68.4.




                                                       5
                                   IV.    CONCLUSION

       We affirm the trial court’s judgment.



                                                       GINA M. BENAVIDES,
                                                       Justice


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed the
3rd day of December, 2015.




                                               6